 92DECISIONSOF NATIONALLABOR RELATIONS BOARDBurnsideSteelFoundryCompanyandUnitedSteelworkers of America,AFL-CIO,Petitioner.Case 13-RC-11791August 14, 1969DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND ZAGORIAPursuant to a Stipulation for Certification uponConsent Election, an election by secret ballot wasconducted by the Regional Director for Region 13onMarch 27, 1969. At the conclusion of theballoting, the parties were furnished a tally ofballots,which showed that of approximately 368eligible voters, 355 cast ballots of which 148 werefor, and 177 against, the Petitioner, with 2 void and28challengedballots.Thechallengeswereinsufficient in number to affect the results of theelection.Thereafter,thePetitionerfiledtimelyobjections to conduct affecting the results of theelection.In accordance with the National Labor RelationsBoard Rules and Regulations, the Regional DirectorforRegion 13 investigated the issues raised by theobjections, and on May 15, 1969, issued and dulyserved upon the parties his Report on Objections, inwhich he recommended that objection 1 and anunnumberedobjectionbeoverruled,and thatobjection 2 be sustained. Accordingly, the RegionalDirector recommended that the election be set asideand that a second election be directed. Thereafter,the Employer filed exceptions to the Report and abrief in support of its exceptions, and the Petitionerfiled a brief opposing the exceptions and supportingthe Regional Director's Report.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce existsconcerning the representation of the employees ofthe Employer within the meaning of Section 9(c)(1)and Section 2(6) and (7) of the Act.4.We find, in accord with the stipulation of theparties, that the following unit is appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act:All production and maintenance employees of theEmployer at its Chicago, Illinois, plant, butexcluding office clerical employees, professionalemployees,guards and supervisors as defined inthe Act.5.TheBoard has considered the RegionalDirector'sReport,'theEmployer'sexceptionsthereto and supporting brief,the Petitioner's brief inopposition to said exceptions and in support of saidReport, and the entire record in this case,and findsas follows:Objection 2 is based upon a slide shown by theEmployer during an antiunion speech delivered tothe employees.The slide was a photograph of asample official secret ballot containing the names ofthe Employer and the Petitioner.There was an "X"in the"No" box.Below the ballot,and as part ofthe slide, the following printed lines appeared:ONLY YOU AS ANEMPLOYEE CANDECIDEYOU ARE FREE TO VOTEAS YOUWANTIn Our OpinionA UNION IS NOT NECESSARYat BURNSIDEThis slide was one of several which, together withtheEmployer's speech, stressed, in noncoerciveterms, the Employer's belief that the employees didnot need union representation. It was shown aftertheshowingofanunmarkedballot,andaccompanied by remarks indicating that the decisionon how to vote was entirely up to the voter. Unlikea poster or a leaflet, the slide was unavailable forconsideration out of context.We do not believe that the use of the ballot in thiscase tended to suggest Board approval of thematerialthereon.CompareSuperiorKnittingCorporation,112 NLRB 984, 986, concerning Boardpolicynottopermitthereproductionanddistribution of marked sample ballots. See alsoRettElectronics,Inc.,169NLRB No. 168. For theabove reasons,we disagree with the RegionalDirector'srecommendationandshalloverrulePetitioner's objection 2.As the tally of ballots shows that the Petitionerhas not received a majority of the valid votes cast inthe election,we shall certify the results of theelection.CERTIFICATION OF RESULTS OFELECTIONIt isherebycertified that a majorityof valid voteshave not been cast for United Steelworkers ofAmerica,AFL-CIO,in the election herein,and thatsaidUnion does not constitute the exclusiverepresentative of the employees in the unit foundappropriate within the meaning of Section 9(a) ofthe NationalLaborRelations Act, as amended.in the absence of any exceptions,thereto,we adoptpro formatheRegional Director's recommendations that objection I and an unnumberedobjection be overruled178 NLRB No. 32